Title: To James Madison from Joseph Warner Rose, 27 October 1807
From: Rose, Joseph Warner
To: Madison, James



Sir!
Antigua 27th October 1807.

By the arrival this Morning of His Britannic Majesty’s Ship St. Christopher Captain John Tancock a report was circulated which gave considerable uneasiness that all American Vessels had been seized at St: Christopher by Captn. Tancock and having discovered that the report was correct I lost no time in addressing him on the Subject copy of which Letter you have herewith as well as his Answer.  I have taken the earliest Opportunity (which sails this day) of acquainting you of my proceedings presuming it will meet with the approbation of the President.  I have the Honor to be Sir! Your Obedient Servant

Joseph Warner Rose

